Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/038970.  Claims 1-20 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKUYAMA (2016/0167737) in view of EARLE (2016/0272002).

Regarding Claim 1, TOKUYAMA teaches A bicycle rear wheel sprocket arrangement (Fig. 4, 6) which can be rotated about a sprocket rotation axis, comprising: a plurality of sprockets (50A-50K, 250A-250G) which are coaxial with respect to the sprocket rotation axis and are arranged with axial spacing from each other and have different numbers of teeth which are constructed for positive-locking engagement with a bicycle chain (Figs. 4, 6), the plurality of sprockets having: a gear range quotient which is formed by division of the number of teeth of a sprocket of the plurality of sprockets having the largest diameter by the number of teeth of a sprocket of the plurality of sprockets having the smallest diameter ((50) has 44 teeth on the largest diameter sprocket [0086], and 9 teeth on the smallest diameter sprocket [0086], giving a gear range quotient of 44/9, which equals 4.89.  (250) has a 50 teeth on the largest diameter sprocket [0112] and 10 teeth on the smallest diameter sprocket [0114] giving a gear range quotient of 50/10, which equals 5), and a packing density quotient formed by division of a number of sprockets in the sprocket arrangement by the axial spacing measured in millimeters of axially outermost sprockets from each other ((50) has 11 sprockets [0072] and an axial spacing of 39/4 mm [0083], giving a packing density quotient of 0.279. (250) has 7 sprockets [0105] and an axial spacing of 24.28 mm [0111], giving a packing density quotient of 0.288.), wherein the plurality of sprockets has a gear range packing coefficient, formed from a product of the gear range quotient and the packing density quotient, which is greater than 1.25 ((50) has a gear range 
TOKUYAMA does not teach and two axially adjacent sprockets are constructed separately from each other and are connected so as to transmit torque by a plurality of connectors which bridge an axial gap existing between the adjacent sprockets.
EARLE teaches two axially adjacent sprockets (304)(306) are constructed separately from each other and are connected so as to transmit torque by a plurality of connectors (328) which bridge an axial gap existing between the adjacent sprockets.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in TOKUYAMA to have the fastening method in EARLE as a matter of design choice to fasten the cassette sprockets to the bicycle hub in a cost effective and compact manner.

Regarding Claim 2, TOKUYAMA as modified teaches wherein the sprocket having the largest diameter (EARLE 304) and the sprocket (EARLE 304) which is axially directly adjacent thereto are constructed separately from each other and are connected so as to transmit the torque by a plurality of connection means (EARLE openings in 304 and 306 attached to 328 attachment portions of 328) which bridge the axial gap existing between the adjacent sprockets.

Regarding Claim 3, TOKUYAMA as modified teaches wherein a sprocket smaller than the sprocket having the largest diameter and a sprocket (EARLE 308) which is axially directly adjacent thereto are constructed integrally with each other and are 

Regarding Claim 4, TOKUYAMA as modified teaches wherein the connectors (EARLE 328) are connected to the smaller of the two axially adjacent sprockets in a peripheral direction at a location at which a tooth is located on the smaller of the two axially adjacent sprockets.  The connectors can be considered to be located in the peripheral direction of a tooth since they are on a radial line moving from the sprocket axis to the radially outer surface where a tooth is located (Fig. 13).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKUYAMA (2016/0167737) in view of EARLE (2016/0272002) and further in view of FUKUMORI (2015/0094181).

Regarding Claim 5, TOKUYAMA as modified teaches further comprising a bicycle chain (9)
TOKUYAMA does not teach that is a roller chain having a plurality of rollers which are arranged in an equidistant manner in a longitudinal chain direction with parallel roller rotation axes, which rollers are connected to each other alternately via pairs of parallel inner plates and outer plates, wherein each inner plate is arranged 
FUKUMORI teaches that is a roller chain having a plurality of rollers (38) which are arranged in an equidistant manner in a longitudinal chain direction with parallel roller rotation axes, which rollers (38) are connected to each other alternately via pairs of parallel inner plates (42) and outer plates (40), wherein each inner plate (42) is arranged between the roller (38) and an outer plate (40) in a region of a roller connected thereto in the direction of the roller rotation axis, and both the outer plates and the inner plates have a smaller height in a longitudinal center portion than in longitudinal end portions thereof (Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in TOKUYAMA as modified to have the chain in EARLE as a matter of design choice to allow the transmission to operate efficiently


Allowable Subject Matter
Claims 6, 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art does not teach or suggest further comprising a bicycle chain, wherein the tooth ring at least of the sprocket having the smallest diameter of the bicycle rear wheel sprocket arrangement is constructed so as to have an axial sprocket thickness which changes, in particular which changes periodically, over a periphery in a peripheral direction between teeth and intermediate tooth spaces which are directly adjacent thereto, wherein the axial thickness of the sprocket is greater in a region of the intermediate tooth spaces than in a region of the teeth in Claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654